Title: Virginia Delegates to Edmund Randolph, 27 September 1788
From: Virginia Delegates
To: Randolph, Edmund


Sir,
New York Sept. 27. 1788
We do ourselves the honor to inclose to your Excellency a letter which we received from the Treasury Board on the 15th. Inst. and our reply to it of 22d. in addition to the papers transmitted sometime ago upon the subject of Doctor Drapers settlement for his depredation. We have concieved it our duty to make the several communications to the Board which have taken place, in order that there might be no plea of acquiescence on the part of the State, in the protest on the part of the United States, against the settlement made with the former, as founding a charge upon the latter. It remains for the Executive to treat the subject in such manner as to them shall seem best. We have the Honor to be, with great respect, your Excellencies Most Obt. Servants.

Js. Madison Jr.
Ed. Carrington
C. Griffin

